Citation Nr: 0325642	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-19 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an apportionment for the period prior to 
October 3, 1994.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1973 to January 
1977.  He has been missing since July 1, 1994.  The appellant 
is the veteran's wife.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, regional office 
(RO).  In the decision, the RO denied entitlement of the 
appellant to a special apportionment of benefits for the 
period prior to October 3, 1994.  The Board remanded the case 
for additional development of evidence in December 1999.  The 
case is now ready for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  Two children were born to the veteran and the appellant 
in July 1978, and a third was born in March 1986.  

3.  The veteran and the appellant were married in June 1980.  

4.  The veteran has been missing since July 1, 1994.

5.  The appellant filed an informal claim for an 
apportionment on October 3, 1994.

6.  The veteran had not received any payments for more than a 
year prior to the claim by the appellant.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
benefits to the appellant for the period prior to October 3, 
1994, are not met.  38 U.S.C.A. §§ 1158, 5110, 5307 (West 
2002); 38 C.F.R. §§ 3.400, 3.450, 3.451, 3.656 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA). Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA. See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistant provisions 
of the new legislation.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Pertinent information has 
been obtained by the RO regarding the income of the 
appellant.  The appellant testified in support of her claim 
at a hearing before the hearing officer at the RO.  Under 
these circumstances, no further action is necessary to assist 
the claimant with her claim.  Moreover, in a statement of the 
case and supplemental statements of the case, the appellant 
was effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist her in obtaining. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the claimant 
has been notified of the applicable laws and regulations that 
set forth the criteria for entitlement to apportionment.  The 
discussions in the rating decision and statements of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The appellant contends that the RO made a mistake by denying 
her claim for an apportionment of the veteran's VA benefits 
for the period prior to November 3, 2003.  She asserts that 
she is entitled to an apportionment because she has 
substantial expenses which she incurs supporting the 
veteran's children.  

Some of the basic facts of this case are not in dispute.  Two 
children were born to the veteran and the appellant in July 
1978.  The veteran and the appellant were married in June 
1980.  A third was born in March 1986.  

In a decision of September 1980, the RO granted the veteran's 
claim for service connection for disabilities, including 
undifferentiated schizophrenia, rated as 100 percent 
disabling, and a stab wound scar of the right aspect of the 
chest, rated as noncompensably disabling.  

The RO severed service connection for schizophrenia in a 
decision of October 1984.  The veteran appealed, but the 
decision was confirmed by the Board in a decision of July 
1986.

A rating action dated in August 1994 indicates that service 
connection for schizophrenia rated as 100 percent evaluation 
was restored pursuant to the Giusti-Bravo class action suit 
(Giusti-Bravo v. United States Veterans Administration, 853 
F. Supp. 34 (D.P.R. 1993)).  The effective date of the 
restoration was back to the date that service connection was 
severed.  This resulted in the veteran being owed a 
substantial retroactive payment of benefits at the 100 
percent rate for a period of over nine years, as well as 
ongoing entitlement to a 100 percent compensation payment.   

The appellant filed an informal claim for an apportionment on 
October 3, 1994 by submitting a Declaration of Status of 
Dependents form.  In November 1994, the appellant reported in 
a letter to the RO that the veteran was missing and that she 
desired an apportionment of his VA benefits.  In a special 
apportionment decision of May 1996, the RO granted 
apportionment benefits in the amount of $1,563.00 per month.  
It was noted that based on 38 C.F.R. § 3.656, the 
apportionment was at the Dependency and Indemnity 
Compensation rate as it was the lesser benefit compared to 
the total compensation payment.  A letter to the appellant 
dated in May 1996 specifies that the apportionment was 
effective from April 1, 1995.  

In May 1996, the appellant requested the money that was being 
withheld in the "G-B" [Giusti-Bravo] for me and my 
children.  She also requested that she be given payment of 
all compensation due the veteran at the time of 
disappearance.  In September 1998, the award of an 
apportionment was extended back to October 3, 1994, the date 
when the appellant filed her informal claim.  

During a hearing held in May 1999, the appellant testified in 
support of her claim.  She recounted that she had been 
married to the veteran for 19 years and that they had 
children.  She stated that the veteran had disappeared in 
June 1994.  She expressed her desire that she be apportioned 
retroactive benefits which were owed to the veteran as a 
result of the restoration of his service-connected 
compensation.  

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in the veteran's custody, all or any part of the compensation 
or pension payable on account of the veteran may be 
apportioned as may be prescribed by the Secretary.  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's children are not residing with the veteran 
and the veteran is not reasonably discharging his or her 
responsibility for the children's' support.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the veteran 
is reasonably discharging his responsibility for the support 
of his children, but special circumstances exist which 
warrant giving the dependents additional support.

When any veteran has disappeared for 90 days or more and his 
or her whereabouts remain unknown to the members of his or 
her family and the VA, disability compensation which he or 
she was receiving or entitled to receive may be paid to or 
for his or her spouse, children and parents, effective the 
day following the date of last payment to the veteran if a 
claim is received within one year after that date; otherwise 
from date of receipt of a claim.  The total amount payable 
will be the lesser of these amounts:
(1) Dependency and Indemnity compensation. 
(2) Amount of compensation payable to the veteran at the time 
of disappearance, subject to authorized insurance deductions.  
38 U.S.C.A. § 1158; 38 C.F.R. § 3.656(a).

Congress has promulgated specific rules governing effective 
dates for awards of monetary benefits, including payments of 
apportionment. 38 U.S.C.A. § 5110. Unless specifically 
provided otherwise, the effective date of an award must be 
fixed in accordance with the facts found, but not earlier 
than the date the claim was received.  38 U.S.C.A. § 5110(a) 
(West 1991).  The effective date of an apportionment is 
controlled by 38 C.F.R. § 3.400(e) which provides that:
On original claims, in accordance with the facts found.  On 
other than 
original claims from the first day of the month following the 
month in 
which:
    (1) Claim is received for apportionment of a veteran's 
award, except 
that where payments to him (her) have been interrupted, 
apportionment 
will be effective the day following date of last payment if a 
claim for 
apportionment is received within 1 year after that date;
    (2) Notice is received that a child included in the 
surviving 
spouse's award is not in the surviving spouse's custody, 
except that 
where payments to the surviving spouse have been interrupted, 
apportionment will be effective the day following date of 
last payment 
if such notice is received within 1 year after that date.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the veteran's VA benefits to the appellant for the period 
prior to October 3, 1994 is not warranted.  Under 38 C.F.R. 
§ 3.656, the payment made to the family of a disappeared 
veteran may only be made from the date of the last payment if 
a claim is received within a year.  Similarly, under 
38 C.F.R. § 3.400, the apportionment may not be effective 
prior to the date of the claim.  The only exception is where 
a claim for an apportionment is received within a year of the 
most recent payment to the veteran.  In the present case, the 
veteran had not received any payments for more than a year 
prior to the claim by the appellant.  Therefore, the 
effective date of the apportionment must be the date of the 
claim.  For the foregoing reasons, the Board concludes that 
the criteria for an apportionment of the veteran's VA 
benefits to the appellant for the period prior to October 3, 
1994 are not met.  Accordingly, the appeal must be denied.  


ORDER

An apportionment of the veteran's benefits for the period 
prior to October 3, 1994, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



